*278Opinión disidente del
Juez Asociado Señor Negrón García.
H
Airport Catering Services, Inc. (en adelante Airport) su-ministra las comidas y bebidas de los aviones que salen del Aeropuerto Internacional Luis Muñoz Marín. Para febrero de 1988, su gerencia detectó un serio problema interno de apropiación ilegal de mercancía. Por tal razón, contrató los servicios de seguridad de Ranger American of Puerto Rico, Inc. (en adelante Ranger). Airport le instruyó que en la eventualidad de que se percataran de que algún empleado sacaba la mercancía, lo detuvieran cuando hubiese salido de sus facilidades físicas.
Poco antes de las 6:00 a.m. de 5 de abril de 1988, el guardia de seguridad Juan Correa observó la caída de un paquete blanco (propiedad mueble) lanzado hacia el exterior desde el edificio que alberga las facilidades de la empresa. En ese momento no vio quién lo tiró. Fue a la caseta de seguridad del portón de acceso de Airport y lo notificó a su compañero de turno. Así prevenidos, poco des-pués observaron que William Navarro, empleado de Airport, salió y entró varias veces de las facilidades. En todas esas ocasiones, Navarro se colocó frente a la caseta, miró hacia donde había caído el paquete; aunque estaba cerca, no lo llegó a tocar.
Finalizado su turno de trabajo, Navarro salió, pasó frente a la caseta y directamente fue a recoger el paquete. Una vez en sus manos, le indicó a los guardias que espe-raba transportación. Tras finalizar igualmente sus turnos, Steve Parrilla y Rafael González —empleados a cargo de preparar los platos, los utensilios y las bebidas alcohólicas en botellitas en miniatura— salieron de las facilidades de Airport y se dirigieron al automóvil de Parrilla, estacio-*279nado frente a la caseta aludida. Al iniciar la marcha del automóvil, Navarro les solicitó transportación hasta su residencia. Parrilla y González accedieron, y Navarro se montó en el vehículo con el mencionado paquete. Minutos después los guardias de la Ranger interceptaron el vehí-culo y procedieron a arrestar y a esposar a sus tres (3) ocupantes. Del registro realizado surgió que en el paquete había ciento cuarenta y tres (143) botellas en miniatura de licor de las usadas por la Airport. Detenidos por cierto tiempo, Airport les notificó que estaban suspendidos de empleo y sueldo hasta que se dilucidara el caso criminal que se les presentaría.
El 28 de abril Airport presentó una querella y, luego de la determinación de causa probable, los tres (3) fueron denunciados. Subsiguientemente, Parrilla y González re-sultaron absueltos perentoriamente y promovieron la ac-ción civil que nos ocupa.
HH
Distinto a la conclusión mayoritaria, aquí rige la Regla 12(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que autoriza el arresto por personas particulares “[p]or un de-lito cometido o que se hubiere intentado cometer en su presencia. En este caso deberá hacerse el arresto inmediatamente”.
A su amparo, el criterio para arrestar excluye el con-cepto de motivos fundados y “requiere certeza de la comi-sión del delito o, cuando menos, su tentativa”. D. Nevares^ Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1989, pág. 50. Aunque es más riguroso, no se trata de una certeza absoluta legalesto es, no significa ni se equipara con el crisol más estricto exigido para una convicción “más allá de duda razonable”. La certeza de la Regla 12(a), supra, no es otra cosa que el conocimiento seguro y claro de la *280persona que ha visto ocurrir un delito. Como.criterio para arrestar, sólo “requiere de la convicción por parte del arres-tante de que ha presenciado la comisión de una conducta delictiva”. (Enfasis suplido.) O.E. Resumil de Sanfilippo, Práctica jurídica de P.R.: derecho procesal penal, Ed. Equity, 1990, T. 1, pág. 180.
Los hechos antes relatados están fuera de discusión. Aclarado el prisma de la Regla 12(a), supra, no cabe duda de que ante los ojos del guardián Correa y los de su com-pañero, Navarro sustrajo propiedad mueble(1) de las facili-dades de Airport, y Parrilla y González —en aparente con-cierto y común acuerdo— le proveyeron transportación para sacarlo. Se trata de un comportamiento revestido de una clara apariencia de ilegalidad. Ciertamente, para fines de la Regla 12(a), supra, los tres (3) estaban come-tiendo o intentando cometer un delito. La posterior absolu-ción penal de Parrilla y de González en nada desvirtúa la legalidad inicial de sus arrestos.
Es improcedente en derecho la acción de daños. Debi-mos revocar.

(1) “Bienes muebles. — Incluye dinero, mercancías, semovientes, servicios, vehí-culos de motor o cualquier otro objeto de locomoción, energía eléctrica, gas, agua u otro fluido, cosas cuya posesión puede pedirse en juicio, comprobantes de créditos, documentos, o cualquier otro objeto susceptible de apropiación. (Énfasis suplido.) Art. 7(8) del Código Penal, 33 L.P.R.A. see. 3022(8).
Técnicamente, bajo la amplitud de esta definición, cabe el paquete (envase) por sí sólo, independientemente del valor de su contenido.